                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

TSANN KUEN (ZHANGZHOU)                          §
ENTERPRISE CO., LTD.,                           §
                                                §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §     CIVIL ACTION NO. 2:18-CV-00489-JRG
                                                §
HUAYU ELECTRICAL APPLIANCE                      §
GROUP CO., LTD., TARGET                         §
CORPORATION, TARGET BRANDS,                     §
INC.,                                           §
                                                §
               Defendants.                      §

                                           ORDER

       Before the Court is Plaintiff Tsann Kuen (Zhangzhou) Enterprise Co., Ltd.’s
    .
(“Zhangzhou”) Notice of Voluntary Dismissal pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i) (the “Notice”). (Dkt. No. 15.) In light of the Notice and being advised that

Defendants Huayu Electrical Appliance Group Co., Ltd., Target Corporation, and Target Brands,

Inc. (collectively, “Defendants”) have not filed answers or motions for summary judgment, it is

hereby ORDERED that Zhangzhou’s claims in this case against Defendants are DISMISSED

WITHOUT PREJUDICE. The Clerk is directed to CLOSE the above-referenced case.
       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 22nd day of January, 2019.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE
